Citation Nr: 1713448	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO. 10-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals of a right fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran had active service from February 1980 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for residual fracture of the right fibula (also claimed as right leg fracture and ligamentous condition) and assigned an initial noncompensable rating. 

The Veteran appealed the issue of entitlement to an initial noncompensable evaluation in a timely notice of disagreement dated in February 2009. In a December 2009 rating decision, the RO denied the Veteran a rating in excess of zero percent. In January 2010, the Veteran appealed his claim to the Board, seeking a rating of 20 percent for his service-connected right leg disability. 

In a June 2015 decision, the Board denied an initial compensable evaluation for the Veteran's service-connected right leg disability, finding that the Veteran did not meet the criteria for a 10 percent evaluation. Thereafter, the Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court). In a November 2016 memorandum decision, the Court vacated the Board's June 2015 decision, and the matter is now properly before the Board for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Id.  

With regard to the claim for an increased initial evaluation for service-connected residuals of a right fibula fracture, the most recent VA examination report of record is dated in October 2013. Review of this VA examination report reflects that it does not include any testing for pain on passive motion, active motion or specify ranges of motion on both weight-bearing and non-weight-bearing. See Correia v. McDonald, 28 Vet. App. 158 (2016). The examination also failed to specify a reason, if any, that such testing could not be performed or was otherwise inappropriate in this case. The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for range of motion in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Accordingly, and pursuant to the holding in Correia and the November 2016 memorandum decision, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his right leg disability in accordance with Correia. 

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records and request that the Veteran identify all private sources of treatment for his right leg symptoms that have not yet been associated with the claims file. After obtaining all necessary authorizations, attempt to obtain these identified records and associate them with the Veteran's claims file. If VA is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, this should be documented in the claims file. 

2. After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, schedule the Veteran for an examination of his right leg in order to determine the current level of severity of his service-connected residuals of right fibula fracture. The electronic claims folder and a copy of this remand must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable) in the Veteran's right knee and ankle and, if possible, provide similar range of motion measurements of the opposite undamaged joint. If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so. See Correia, supra.

b) The examiner is also asked to consider and evaluate flare-ups in the Veteran's right leg disability, if any, and evaluate said flare-ups specifying the duration of the flare-ups and their severity, including any effect on the Veteran's range of motion.

c) The examiner must provide a discussion of the severity of the Veteran's right leg symptoms and how those symptoms impact the Veteran's occupational functioning. 

d) A rationale for all requested opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so. In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, readjudicate the issue on appeal. If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




